Citation Nr: 9921147	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-07 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an increased evaluation for service-connected 
anxiety reaction, currently evaluation as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to August 
1955.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision by the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claim of entitlement to an 
increased evaluation for an anxiety reaction.


FINDING OF FACT

The veteran's anxiety reaction is currently manifested by 
depressed mood, anxiety, panic attacks once a month, chronic 
sleep impairment, and mild memory loss, but not by flattened 
affect; circumstantial, circumlocutory, or stereotyped speech, 
panic attacks more than once a week, difficulty understanding 
complex commands, impaired judgment, or difficulty in 
establishing or maintaining effective social relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
anxiety reaction have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 
(1998); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

General Criteria

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(1998).  

The percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2 (1998), which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule, 38 C.F.R. Part 4, was 
amended with regard to rating mental disorders including 
generalized anxiety disorder.  61 Fed. Reg. 52695 (Oct. 8, 1996) 
(codified at 38 C.F.R. § 4.130).  



Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
more favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  

In the instant case, the RO provided the veteran notice of both 
the revised and the old regulations in the February 1998 
statement of the case.  Thus, the Board finds that it may proceed 
with a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, without 
prejudice to the veteran.  See Bernard v Brown, 4 Vet. App. 384, 
393-394(1993).

Before November 7, 1996, the VA Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts except 
the most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed 
thought or behavioral processes associated 
with almost all daily activities such as 
fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably 
unable to obtain or retain employment.

70%  Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to obtain 
or retain employment. 



50%  Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By reason 
of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so 
reduced as to result in considerable 
industrial impairment. 

30%  Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people, with 
psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment.  

38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).   

On and after November 7, 1996, the VA Schedule read as follows:







100%  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self 
or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence) spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships.  




50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

30%  Occupational and social impairment 
with occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, 
directions, recent events).

38 C.F.R. § 4.130, Diagnostic Codes 9400 (1998).

Terms, such as "slight", "moderate" and "severe", are not 
defined in VA regulations.  Rather than applying an inflexible 
formula, it is incumbent upon the Board to arrive at an equitable 
and just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6 (1998).  

Terminology such as "moderate" and "severe" by VA examiners 
and others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


Factual Background

In February 1956, the RO granted service connection for chronic 
anxiety reaction and assigned a 30 percent disability evaluation.

In September 1996, the veteran filed a claim of entitlement to an 
increased evaluation for his service-connected anxiety reaction.

VA outpatient records dated between June 1996 and September 1998 
show ongoing treatment for the veteran's anxiety reaction .  
Repeated diagnoses of dysthymic disorder were noted.  Early 
counseling reports also note a history of long-standing 
depression, feelings of low-self worth, and a tendency towards 
self-isolation.  The veteran was noted to be cooperative and 
pleasant but he reportedly expressed some concerns regarding the 
expression of his anger and other negative emotions.  By 
September 1996, the veteran reportedly felt more depressed and 
out of control, and experienced more difficulty sleeping.  In 
November 1996, the veteran reported that he had recently suffered 
a minor stroke.  

VA outpatient records show that by May 1997, the VA examiner was 
discussing behavioral strategies for reducing depression and 
encouraging the veteran to socialize more.  By November 1997, the 
veteran was reportedly demonstrating increasing assertiveness and 
self-confidence, and the examiner noted that he was reporting 
fewer periods of depression.  In January 1998, a VA examiner 
noted an improved ability to deal with depressive symptoms and an 
improved ability to use cognitive strategies that make ideation 
more positive, which in turn improves his mood.  The veteran was 
also reportedly socializing more, feeling increasing optimism, 
and  experiencing less frequent sleep interruptions.  By 
September 1998, the veteran indicated that he is coping better 
with stress and that he has not experienced any episodes of 
depression.  The VA examiner noted him to be alert, oriented, 
with euthymic mood and unconstricted affect.  The veteran's 
thinking was noted to be logical and coherent, with good memory 
and no evidence of psychotic thinking.  The VA examiner concluded 
that the veteran is experiencing a "phase of life problem" and 
adjusting to his retirement.

In December 1996, a VA psychiatric examination was conducted.  
The veteran was noted to be alert, fully oriented, coherent, 
relevant, and mildly anxious.  His affect was noted to be full 
and appropriate, and he denied any hallucinations or delusional 
ideas.  The VA examiner found that his cognitive function was 
intact and his insight and judgment were fair.  The veteran was 
diagnosed with generalized anxiety disorder and dysthymic 
disorder.  A Global Assessment of Functioning (GAF)   score of 
60 was noted.

In May 1998, a local hearing was provided.  The veteran testified 
that his relationship with his wife had recently become 
estranged, but had remained friendly, and that he worked most of 
his life as a stockbroker until he was let go in 1992.  He 
indicated that his job performance had gone down after he became 
increasingly indecisive and began to forget things.  The veteran 
testified that he presently experiences difficulty sleeping, 
concentrating, and has trouble remembering things.  The veteran 
also testified that he presently experiences ongoing periods of 
depression and rages, and panic attacks once a month that do not 
last long.  

The veteran also testified that he has difficulty concentrating 
but that there is nothing very demanding going on in his life.  
He indicated that he attempted suicide in 1961 by overdosing and 
using alcohol but has since not made any further attempts.  
However, the veteran testified that he does experience dreams in 
which he harms both himself and other people.

In June 1998, an independent medical evaluation was conducted.  
The veteran was noted to be very anxious, irritable, and unable 
to concentrate.  The veteran reported that he receives help with 
cooking but lives alone and is able to do shopping, housekeeping, 
and pay his bills, and is able to take care of his personal 
hygiene.  The examiner noted that the veteran was pleasant and 
cooperative, but needed some help answering questions.  The 
veteran's speech was noted to be coherent and relevant, with 
regular rate and rhythm.  The veteran's memory and abstraction 
were noted to be intact, and he denied any current homicidal or 
suicidal ideation.  He also denied auditory hallucinations but 
stated that he sees things sometimes.  

The veteran was diagnosed with anxiety disorder and a GAF score 
of 60 was noted.  The examiner concluded that he should be able 
to relate and interact with coworkers, supervisors, and the 
general public.  The examiner also concluded that the veteran 
should be able to withstand the stress and pressures associated 
with an eight-hour workday and day-to-day activities.

Analysis

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in disability, or 
that the symptoms of his disability are more severe than is 
contemplated by the currently assigned rating, that claim is 
generally considered well grounded.  Bruce v. West, 
11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  In the instant case, there is ample 
medical and other evidence of record, the veteran has been 
provided with a recent independent medical examination, and there 
is no indication that there are additional records that have not 
been obtained and which would be pertinent to the present claim.  
Thus, no further development is required in order to comply with 
VA's duty to assist as mandated by 38 U.S.C.A. § 5107(a).

After reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against a rating in excess of 
the 30 percent already assigned for the veteran's anxiety 
reaction under either the old or new criteria.  The Board 
acknowledges that the veteran's disability is currently 
manifested by depressed mood, anxiety, panic attacks once a 
month, chronic sleep impairment, and mild memory loss, as is 
warranted for a 30 percent evaluation under the new criteria.

However, in order to warrant the next higher evaluation of 50 
percent under the new criteria, the veteran's disability would 
have to be manifested by symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding complex 
commands, impairment of short term or long term memory; impaired 
judgment or abstract thinking; disturbances in motivation and 
mood; and difficulty in establishing or maintaining effective 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.

The medical evidence of record shows that the veteran has 
consistently demonstrated good judgment and abstract thinking, 
good short-term memory, and appropriate affect and speech.  While 
the Board notes that the veteran is presently estranged from his 
wife, the Board does not find that this demonstrates a general 
inability to establish effective social relationships as the June 
1998 independent examiner specifically found that the veteran 
should be able to relate and interact with the general public.  
Further, although VA outpatient records show that the veteran 
initially reported difficulties in dealing with people and a 
preference for isolation, these records clearly demonstrate that 
the veteran has been showing tremendous progress in his ability 
to socialize and deal with people.



Therefore, the Board finds that the preponderance of the evidence 
is against an increased rating of 50 percent for the veteran's 
anxiety reaction. 

The Board notes that a 70 percent evaluation would also not be 
warranted under the new criteria as the veteran has denied any 
suicidal or homicidal ideation, and has not demonstrated any 
neglect of personal hygiene, obsessive rituals, intermittently 
illogical, obscure, or irrelevant speech, or near-continuous 
panic or depression that interferes in his daily functioning.

The Board has also considered the veteran's anxiety reaction 
under the old criteria but finds that the preponderance of the 
evidence is also against a rating in excess of 30 percent under 
this criteria.  

Based on the medical evidence of record, the Board finds that a 
50 percent rating is not warranted as the veteran has not 
demonstrated considerable impairment in his ability to establish 
or maintain effective relationships.  As noted above, the June 
1998 examiner found that the veteran should be able to interact 
with the general public and the veteran's most recent VA 
outpatient reports show tremendous improvement in his ability to 
socialize and interact with people.  

Additionally, the medical evidence of record does not show that 
the veteran's reliability, flexibility and efficiency levels are 
so reduced as to result in considerable industrial impairment.  
In fact, examiners have repeatedly noted GAF scores of 60, which 
reflect only moderate symptoms or moderate difficulty in social 
or occupational functioning,








Under the old regulations, the finding of only one of the 
criteria listed for a particular rating in Diagnostic Code 9400 
may be sufficient to support the assignment of that rating.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  

Accordingly, the Board has considered whether the veteran would 
be entitled to a 100 percent evaluation based upon a demonstrated 
inability to maintain employment.  However, while the veteran has 
stated on several occasions that his symptoms forced him to leave 
his job, and prevent him from obtaining any new employment, the 
medical evidence of record does not show that the veteran's 
disability is so severe that he is unable to obtain gainful 
employment.  In fact, the June 1998 independent examiner 
specifically found that the veteran should be able to withstand 
the stress and pressures associated with an eight-hour workday.

In summary, for the reasons and bases stated above, the Board 
finds that the preponderance of the evidence is against a rating 
in excess of the presently assigned 30 percent for the veteran's 
anxiety reaction.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9400 (1998); 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).

The Board notes that the veteran has been diagnosed with his 
anxiety reaction for over 40 years.  Therefore, the Board 
recognizes that, at different times, his condition may have been 
more severe than is presently shown by the record.  However, as 
noted above, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  
Francisco, 7 Vet. App. at 58.  The Board finds that the medical 
evidence of record does not demonstrate that the veteran's 
present level of disability is more severe than is contemplated 
by the currently assigned 30 percent evaluation.


ORDER

Entitlement to a rating in excess of 30 percent for anxiety 
reaction is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
  The United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court")  has stated the word "definite", as used in the old 
schedular criteria for a 30 percent evaluation, is a qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of impairment, which would lead to an award at 
the 30 percent level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent opinion, 
dated November 9, 1993, the VA General Counsel concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  "Definite" represents a degree of social and industrial 
inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  VA, 
including the Board, is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. § 3.101 (1998).  
  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).


